DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Feldstein et al. (US 6,306,466, hereafter ‘466) does not teach that the stabilizing component comprises at least one anionic surfactant and at least one cationic surfactant. This is not found persuasive because Feldstein ‘466 teaches that the stabilizing component can comprise mixtures of anionic and cationic surfactants (see ‘466, col 4 ln 28-52, claim 43), as discussed in the previous action and below.
Applicant argues that the examples taught by Feldstein ‘466 do not contain combinations of anionic and cationic surfactants, and instead contain combinations of anionic or cationic surfactants with nonionic surfactants. This is not found persuasive because the teachings of Feldstein ‘466 are not limited to these examples, and Feldstein ‘466 teaches that nonionic surfactants can be combined with a mixture of anionic and cationic surfactants (see ‘466, col 4 ln 28-52, claim 43).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the carbon-based material source" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the carbon-based material source” will be considered to mean “the carbon-based material”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldstein et al. (U.S. Patent 6,306,466, hereafter ‘466).
	Claim 1: Feldstein ‘466 teaches a metalizing bath for electroless plating (abstract) comprising: 
metal ions, a reducing agent, and a stabilizer in a solution (abstract, claim 1), and insoluble particles suspended in the solution (abstract, claim 1), where the stabilizer can comprise a mixture of cationic surfactants and anionic surfactants (col 4 ln 28-52, claim 43).

Claim 2: Feldstein ‘466 teaches that the reducing agent can be sodium hypophosite (claim 5), which is a chemical reducing agent.
Claim 3: Feldstein ‘466 teaches that the metal ion can be derived from a metal salt dissolved in the solution (abstract, claim 1).
Claim 4: Feldstein ‘466 teaches that the metal ion can be derived from a metal salt dissolved in the solution (abstract, claim 1), where the metal can be nickel (col 4 ln 18-27).
Claims 5 and 6: Feldstein ‘466 teaches that the particles can be graphite (col 3 ln 66-col 4 ln 17).
Claim 7: Feldstein ‘466 teaches that the graphite particles can have a particle size of 0.5 to 10 microns (col 3 ln 66-col 4 ln 17).


Claim 13: Feldstein ‘466 teaches an electroless plating method (abstract) comprising: 
providing a metalizing bath comprising metal ions, a reducing agent, and a stabilizer in a solution (abstract, claim 1), and insoluble particles suspended in the solution (abstract, claim 1), where the stabilizer can comprise cationic surfactants and anionic surfactants (col 4 ln 28-52); and
submerging a surface in the bath to cause the surface to be plated (abstract, claim 1).

Claim 14: Feldstein ‘466 teaches that the reducing agent can be sodium hypophosite (claim 5), which is a chemical reducing agent.
Claim 15: Feldstein ‘466 teaches that the metal ion can be derived from dissolving a metal salt in the solution (abstract, claim 1).
Claim 16: Feldstein ‘466 teaches that the metal ion can be derived from dissolving a metal salt in the solution (abstract, claim 1), where the metal can be nickel (col 4 ln 18-27).
Claims 17 and 18: Feldstein ‘466 teaches that the particles can be graphite (col 3 ln 66-col 4 ln 17).
Claim 19: Feldstein ‘466 teaches that the graphite particles can have a particle size of 0.5 to 10 microns (col 3 ln 66-col 4 ln 17).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. ‘466 as applied to claims 1 and 13 above.
Claim 9: Feldstein ‘466 teaches the limitations of claim 1, as discussed above. With respect to claim 9, Feldstein ‘466 does not explicitly teach that the ratio of cationic to anionic surfactants is in a range of 1:99 mol% and 99:1 mol%.
However, the claimed bath differs from the bath taught by Feldstein ‘466 only in the relative concentrations of anionic surfactant and cationic surfactant, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 10: Feldstein ‘466 teaches the limitations of claim 1, as discussed above. Feldstein ‘466 further teaches that the stabilizer can have a concentration of about 0.01 to about 0.5% by weight (col 7 ln 31-39).
With respect to claim 10, Feldstein ‘466 does not explicitly teach that the stabilizer has a concentration of between 0.1 ppm and 10,000 ppm (which can be rewritten as 0.1*10-6 to 0.01 %). However, the claimed concentration range is obvious over the concentration range of about 0.01 to about 0.5% by weight taught y Feldstein ‘466 because they overlap.

Claim 21: Feldstein ‘466 teaches the limitations of claim 13, as discussed above. With respect to claim 21, Feldstein ‘466 does not explicitly teach that the ratio of cationic to anionic surfactants is in a range of between 1:99 mol% and 99:1 mol%.


Claim 22: Feldstein ‘466 teaches the limitations of claim 13, as discussed above. Feldstein ‘466 further teaches that the stabilizer can have a concentration of about 0.01 to about 0.5% by weight (col 7 ln 31-39).
With respect to claim 10, Feldstein ‘466 does not explicitly teach that the stabilizer has a concentration of between 0.1 ppm and 10,000 ppm (which can be rewritten as 0.1*10-6 to 0.01 %). However, the claimed concentration range is obvious over the concentration range of about 0.01 to about 0.5% by weight taught by Feldstein ‘466 because they overlap.

Claims 11-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. ‘466 as applied to claims 1 and 13 above, and further in view of Brunner et al. (U.S. Patent Application Publication 2015/0110965, hereafter ‘965).
Claims 11-12: Feldstein ‘466 teaches the limitations of claim 1, as discussed above. Feldstein ‘466 further teaches that the particles can be graphite (col 3 ln 66-col 4 ln 17), which corresponds to the claimed carbon based material source and carbon based material.

With respect to claim 11, Feldstein ‘466 does not explicitly teach that the graphite particles have a loading factor of between 0.01% and 10%. With respect to claim 12, Feldstein ‘466 does not explicitly teach that the graphite particles have a loading factor of between 0.1% and 1%. 
Brunner ‘965 teaches an electroless plating bath ([0001]) comprising metal ions ([0010]), a reducing agent ([0012]), a stabilizer ([0013]), and insoluble particles ([0054]), where the insoluble particles can comprise graphite ([0056]). Brunner ‘965 teaches that the graphite particles can be present in a loading amount of 0.01 to 0.5 wt% ([0057]). Both Brunner ‘965 and Feldstein ‘466 teach electroless plating baths (‘466, abstract; ‘965, [0001]) comprising metal ions (‘466, abstract; ‘965, [0010]), a reducing agent (‘466, abstract; ‘965, [0012]), a stabilizer (‘466, abstract; ‘965, [0013]), and insoluble particles (‘466, abstract; ‘965, [0054]), where the insoluble particles can comprise graphite (‘466, col 3 ln 66-col 4 ln 17; ‘965, [0056]).
Feldstein ‘466 is silent with regards to the loading amount of the graphite particles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the graphite particle loading amount of 0.01 to 0.5 wt% taught by Brunner ‘965 as the loading of the graphite particles in the bath taught by Feldstein ‘466 because it is a suitable loading amount for insoluble graphite particles in an electroless plating bath, as taught by Brunner ‘965. Further, it would have been a simple substitution of known material that would have yielded predictable results.

With respect to claim 12, the modified teachings of Feldstein ‘466 do not explicitly teach that the graphite has a loading factor of between 0.1% and 1%. However, the claimed loading is obvious over the graphite particle loading of 0.01 to 0.5 wt% taught by the modified teachings of Feldstein ‘466 because they overlap.

Claims 23-24: Feldstein ‘466 teaches the limitations of claim 13, as discussed above. Feldstein ‘466 further teaches that the particles can be graphite (col 3 ln 66-col 4 ln 17), which corresponds to the claimed carbon based material source and carbon based material.

With respect to claim 23, Feldstein ‘466 does not explicitly teach that the graphite particles have a loading factor of between 0.01% and 10%. With respect to claim 24, Feldstein ‘466 does not explicitly teach that the graphite particles have a loading factor of between 0.1% and 1%. 
Brunner ‘965 teaches an electroless plating method ([0001]) comprising metal ions ([0010]), a reducing agent ([0012]), a stabilizer ([0013]), and insoluble particles ([0054]), where the insoluble particles can comprise graphite ([0056]). Brunner ‘965 teaches that the graphite particles can be present in a loading amount of 0.01 to 0.5 wt% ([0057]). Both Brunner ‘965 and Feldstein ‘466 teach electroless plating methods (‘466, abstract; ‘965, [0001]) comprising metal ions (‘466, abstract; ‘965, [0010]), a reducing agent (‘466, abstract; ‘965, [0012]), a stabilizer (‘466, abstract; ‘965, [0013]), 
Feldstein ‘466 is silent with regards to the loading amount of the graphite particles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the graphite particle loading amount of 0.01 to 0.5 wt% taught by Brunner ‘965 as the loading of the graphite particles used in the method taught by Feldstein ‘466 because it is a suitable loading amount for insoluble graphite particles in an electroless plating bath, as taught by Brunner ‘965. Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 24, the modified teachings of Feldstein ‘466 do not explicitly teach that the graphite has a loading factor of between 0.1% and 1%. However, the claimed loading is obvious over the graphite particle loading of 0.01 to 0.5 wt% taught by the modified teachings of Feldstein ‘466 because they overlap.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713